14‐1398 
     Catalino Espinosa v. McCabe, et al. 
                                                                                               
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
            At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
     Square, in the City of New York, on the 19th day of May, two thousand fifteen. 
      
     PRESENT:   
                    AMALYA L. KEARSE, 
                    BARRINGTON D. PARKER, 
                    RICHARD C. WESLEY, 
                           Circuit Judges.   
     _____________________________________ 
                                                             
     CATALINO ESPINOSA, 
      
                           Plaintiff‐Appellant, 
      
                    v.                                                   No. 14‐1398 
                                                                      
     McCABE, Sergeant at Bare Hill Correctional 
     Facility, ARQUETTE, Officer at Bare Hill 
     Correctional Facility, LEON CARTER, 
     Correction Officer, AKA Canton, 
                                                 1
SOUTHWORTH, Officer at Bare Hill 
Correctional Facility, EDWARD 
HUGABOOM, Nurse at Bare Hill 
Correctional Facility, JORGE L. SERRANO, 
Counselor at Bare Hill Correctional Facility, 
 
                    Defendants‐Appellees.* 
_____________________________________ 
 
For Plaintiff‐Appellant:               Catalino Espinosa, pro se, Attica, NY. 
 
For Defendants‐Appellees:              Andrew B. Ayers, Assistant Solicitor 
                                       General (Barbara D. Underwood, Solicitor 
                                       General, Paul Groenwegen Assistant 
                                       Solicitor General, on the brief), for Eric T. 
                                       Schneiderman, Attorney General of the 
                                       State of New York, Albany, NY. 
       
      Appeal from a judgment of the United States District Court for the 
Northern District of New York (D’Agostino, J.).      
       
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the appeal is HELD IN ABEYANCE. 

      Plaintiff‐Appellant Catalino Espinosa, proceeding pro se, appeals the 

district court’s judgment in favor of the Defendants‐Appellees on his 42 U.S.C.     

§ 1983 claims for excessive force and deliberate indifference following a jury 




* The Clerk of the Court is directed to amend the caption as above. 
                                            2
verdict.    He has filed a brief on appeal that contains no information about his 

case or this appeal. 

       Federal Rule of Appellate Procedure 28(a) “requires appellants in their 

briefs to provide the court with a clear statement of the issues on appeal.”    Moates 

v. Barkley, 147 F.3d 207, 209 (2d Cir. 1998).    This Court “normally will not[] decide 

issues that a party fails to raise in his or her appellate brief,” even for pro se 

litigants.    Id.    Espinosa’s brief, even liberally construed, identifies no issues for 

this Court to examine on appeal.    Although the statement in his brief that he 

seeks remand for a fair and impartial trial suggests that he wishes to challenge the 

jury verdict, he has raised no specific challenge to the jury trial.    Moreover, 

because Espinosa has not provided transcripts of the trial proceedings, we lack 

the ability to conduct meaningful appellate review of the jury trial.    Wrighten v. 

Glowski, 232 F.3d 119, 120 (2d Cir. 2000) (per curiam). 

       Within thirty days of the date of this order, Espinosa is required to submit 

an additional letter brief explaining what issues he raises on appeal and the exact 

nature of those challenges.    To the extent that Espinosa raises issues that would 

require an examination of the trial transcript, he must also provide the necessary 


                                             3
transcripts in accordance with Federal Rule of Appellate Procedure 10(b).    Fed. 

R. App. P. 10(b)(1)(A), (B) (explaining that it is the appellant’s duty to “order from 

the reporter a transcript of such parts of the proceedings not already on file as the 

appellant considers necessary . . . ; or [] file a certificate stating that no transcript 

will be ordered”).    If Espinosa wishes to seek free transcripts, he must first move 

in the district court and demonstrate financial need and that his appeal is “not 

frivolous (but presents a substantial question).”    28 U.S.C. § 753(f). 

      Accordingly, we hold the appeal in ABEYANCE until Espinosa submits a 

letter brief identifying his issues on appeal within thirty days of this order.   

Should Espinosa wish to raise issues requiring trial transcripts, he must also 

submit either the transcripts, or proof that he has sought free transcripts from the 

district court, at the same time that he submits his letter brief. 

        

                                         FOR THE COURT:   
                                         Catherine O=Hagan Wolfe, Clerk 
                                          




                                            4